On the court’s own motion, it is,
*617Ordered that the decision and judgment of this court in the above-entitled case, dated October 15, 1990 [166 AD2d 587], is amended, by adding to the decretal paragraph thereof, after the words "on the merits,” the words "the counterclaim of the respondent New York State Public Employment Relations Board for enforcement of the determination is granted and the petitioner is directed to comply with the determination dated November 2, 1988,”. Bracken, J. P., Brown, Kunzeman and Sullivan, JJ., concur.